UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7631


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRANCE LAMONT MOORE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:98-cr-00013-H-1)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Lamont Moore, Appellant Pro Se.   John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrance       Lamont    Moore          appeals      from    the     district

court’s order denying his petition for a writ of error coram

nobis.       We have reviewed the record and find no reversible

error.     A writ of error coram nobis pursuant to 28 U.S.C. § 1651

(2000)   can   be   used    to    vacate        a   conviction     when    there     is    a

fundamental error resulting in conviction and no other means of

relief is available.             United States v. Morgan, 346 U.S. 502,

509-11 (1954); United States v. Mandel, 862 F.2d 1067, 1074-75

(4th Cir. 1988).       Moore fails to establish the grounds needed to

obtain   relief     under   the     writ.           Accordingly,    we     affirm.        We

dispense     with    oral    argument       because        the     facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2